Citation Nr: 0716364	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbar 
strain with disc protrusion at L4-5 prior to July 11, 2000.  

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain with disc protrusion at L4-5 after July 11, 
2000.

3.  Entitlement to an initial rating in excess of 10 percent 
for acromioclavicular decompression and distal clavicle 
resection, right shoulder with chronic recurrent pain.

4.  Entitlement to an initial compensable disability rating 
for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1998. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2004.  This matter was 
originally on appeal from two rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO decision in December 1998, in 
pertinent part, granted service connection for hemorrhoids 
with a noncompensable disability rating effective July 1, 
1998, granted service connection for acrimoclavicular 
decompression and distal clavicle resection with chronic 
recurrent pain with a 10 percent disability evaluation 
effective July 1, 1998, and denied service connection for low 
back myofascial mechanical strain, chronic, recurrent.  

Subsequently, in June 1999, the RO granted service connection 
for low back sprain with a 0 percent (noncompensable) 
disability evaluation effective July 1, 1998, and the veteran 
appealed the assigned rating.  The RO increased the veteran's 
disability rating for the veteran's low back strain from 
noncompensable to 20 percent in October 2000, effective July 
11, 2000.  Since the veteran perfected his appeal from the 
June 1999 grant of service connection and noncompensable 
rating, the Board will address whether he was entitled to a 
compensable disability rating prior to July 11, 2000, as well 
as whether he is entitled to a disability rating higher than 
20 percent after July 11, 2000.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Therefore, the issues on appeal have been 
rephrased as shown above.
  
The Board notes that in a statement received in August 2006, 
the veteran refers to evidence of a cervical spine 
disability, and notes that regardless of the cause, he still 
has pain in his shoulder and right upper extremity.  This is 
construed as a claim for service connection for a cervical 
spine disability, which is REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's degenerative disc disease of the lumbar spine has 
been manifested by periodic exacerbations during which he 
experiences muscle spasms, guarding severe enough to result 
in an abnormal gait, and limitation of motion, without 
incapacitating episodes, severe limitation of motion, or 
limitation of flexion to 30 degrees or less.     

2.  Beginning June 30, 2006, the veteran's degenerative disc 
disease of the lumbar spine has also been manifested by 
moderate disability of the sciatic nerve.  

3.  Since the effective date of service connection, 
acromioclavicular decompression and distal clavicle 
resection, right shoulder with chronic recurrent pain, has 
been manifested by various symptoms, including tenderness in 
the area of the post-surgical scar, mild to moderate 
limitation of motion, and painful exacerbations which overall 
are reflective of functional impairment approximating 
limitation of motion to the shoulder level.

4.  Since the effective date of service connection, the 
veteran's service-connected hemorrhoids are productive of 
intermittent episodes of internal hemorrhoids, with minimal 
blood on tissue when wiping, without medical evidence of 
fissure; hemorrhoids are adequately controlled with over-the-
counter medications.   


CONCLUSIONS OF LAW

1.  Prior to July 11, 2000, the criteria for an initial 20 
percent evaluation, but no higher, for lumbar strain with 
disk protrusion at L4-5 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002), 5243 (2006).

2.  Effective June 30, 2006, the criteria for an initial 
separate evaluation of 20 percent for disability of the 
sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2006).  

3.  Since the effective date of service connection, the 
criteria for an initial 20 percent evaluation, but no higher, 
for acromioclavicular decompression and distal clavicle 
resection, right shoulder with chronic recurrent pain, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2006).

4.  Since the effective date of service connection, the 
criteria for a compensable rating for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Letters dated October 2004, March 2005, and April 2006 
collectively satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although these 
letters were not sent prior to initial adjudication of the 
veteran's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran, most recently in 
November 2006.  While the April 2006 letter did not advise 
the veteran of the information and evidence that VA will seek 
to provide and the information and evidence that the claimant 
is expected to provide, the October 2004 letter advised the 
veteran on what evidence VA was expected to provide and what 
evidence he was expected to provide.  The October 2004 letter 
also advised the veteran on what the evidence must show to 
establish an increased rating.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The March 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that the April 2006 letter 
described how VA determines a disability rating and how VA 
determines the effective date of service connection in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By way of his arguments discussing his symptoms with 
considerable specificity, and his identification and/or 
regular submissions of pertinent evidence throughout the 
appeal period, he has demonstrated actual knowledge of the 
notice elements, and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In December 2006, he requested that his case be 
decided, as it had been going on long enough.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in October 1998, 
November 1999, July 2001, and April 2005 for his increased 
rating claims, and outpatient treatment records covering the 
period since then have been received.  

Thus, VA satisfied its duties to inform and assist the 
claimant as those duties have evolved during the course of 
this lengthy appeal period, and he is not prejudiced by the 
Board entering a decision on this issue at this time.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Higher Initial Ratings

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In a claim for 
a higher original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A. Lumbar Spine Disorder

The veteran contends, in essence, that he suffers from 
considerable pain and disability in his low back.  He 
explained that he has been referred to physical therapy on 
numerous occasions, which was documented in his service 
medical records.  The veteran reported that he gets spasms in 
his lower back, and notes that he has degenerative disc 
disease.  

For the period prior to July 11, 2000, a noncompensable 
rating has been in effect, with a 20 percent rating assigned 
effective that date.  Moreover, the rating schedule for 
evaluating spine disabilities changed during the pendency of 
this claim.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  In view 
of these factors, as well as the assignment of an additional 
staged rating in this decision, as discussed below, the 
pertinent evidence as to this issue will be set forth in some 
detail, followed by an analysis of the evidence as applied to 
the law and regulations.

	1.  Factual Background

On a VA examination in October 1998, the veteran reported 
that he did not have any pain radiation down the lower 
extremities.  Upon examination, the examiner found that the 
thoracic spine was normal, the lumbar curve was well 
maintained, and the sacroiliac joints were not tender.  Range 
of motion testing indicated mild tightness bilaterally, but 
no spasms.  Forward flexion was to 110 degrees, extension to 
20 degrees, lateral bending was to 20 degrees which the 
examiner found to be within normal limits.  There was no 
radiation of pain.  The examiner diagnosed the veteran as 
having low back myofascial mechanical strain, chronic 
recurrent.  Functional impairment due to pain was found to be 
mild to moderate.

Outpatient treatment records from Maxwell Air Force Base 
dated from April to October 1999 show the veteran's treatment 
for complaints of back pain.  Although he frequently 
complained that he experienced muscle spasms, the 
examinations did not show spasms, and his range of motion was 
generally described as full and painless.  An magnetic 
resonance imaging (MRI) scan in June 1999 showed a broad 
based disc bulge at L4-5 with minimal spinal stenosis.  The 
report was interpreted by different physicians as showing 
from no to mild foraminal encroachment.  

The veteran was referred for a neurological consult in 
October 1999, at which time he reported episodic low back 
pain.  He said that he had been having constant pain for six 
weeks, recently improved.  The veteran reported stiffness in 
the morning, worse with bending.  He denied any radicular 
features or lower extremity weakness or numbness.  The 
examination revealed normal muscle strength, a normal sensory 
exam, and normal reflexes in the lower extremities.  There 
was relatively good range of motion but significant pain with 
right lateral flexion.  The doctor pointed out that during 
episodes of acute back pain, the veteran said he had 
limitation of motion due to pain and presumed spasm.  The 
impression was that the veteran did not have radiculopathy 
but had low back pain secondary to possible lumbar facet 
versus sacroiliac joint dysfunction.  The examiner noted that 
the veteran has been treated with local injection of steroid 
and anesthetic in and around the sacroiliac joints and facet 
joints with some improvement.

A November 1999 VA examination report found no neurological 
deficit or any muscular dysfunction associated with the 
veteran's lower back disorder at that time.  In addition, the 
examiner noted that extension, lateral rotation, and lateral 
bending were all performed without restriction.  None of 
these motions where associated with pain.  The examiner 
concluded that he could find no neurological deficit or any 
muscular dysfunction associated with the veteran's lower back 
and it was difficult to ascribe his subjective complaints to 
any of the objective findings noted.

Records of the veteran's treatment by P. Ryan, M.D., from 
April to July 2000 show that a diskogram done by Dr. Katz 
demonstrated degenerative disks at L4-5 and L5-S1 and that 
the patient was taking Vioxx.  

VA outpatient treatment records dated January and February 
2001 indicate that the veteran was treated with physical 
therapy for his back pain.  On evaluation in January 2001, he 
had an antalgic gait and very stiff posture.  He had 
paraspinal muscle spasms at L3 to L5, especially on the 
right, and decreased forward flexion.  In February 2001, he 
had severe guarding of the trunk on walking, decreased 
flexion of the hips.  Active range of motion was decreased 50 
percent due to complaints of increased pain.  

On a July 2001 VA examination, lateral bending of the spine 
was to 20 degrees right and left, extension was to 20 
degrees, and forward flexion was to 75 degrees.  With active 
straight leg raises, the examiner noted pain at the belt line 
on the posterior back and passive straight leg raises were 
positive at 60 to 75 degrees.  X-rays of the lumbosacral 
spine indicated spondylotic changes between L4-S1.  An MRI 
was obtained, which showed mild desiccation at L4-5 with 
minor spinal stenosis and majority foraminal encroachment, 
and moderate desiccation at L5-S1 with partial bilateral 
foraminal encroachment, and noted stable right sided cyst at 
S3.  The examiner's diagnosis was chronic low back pain with 
intermittent muscle spasms with desiccation at L4-5 and L5-S1 
and foraminal encroachment.  The examiner noted that 
functional impairment was moderate.   

Private treatment records pertaining to the treatment the 
veteran received from Dr. Rosenberg from October 2001 to 
February 2002 indicate that the veteran had a plantar sensory 
abnormality which was found to be consistent with the L4-5 
disc and nerve compression.  The results of an electromyogram 
dated February 2002 indicate that the medial plantar nerve 
abnormality was consistent with bilateral tarsal tunnel 
syndrome and injury at the L4/L5 disk level or L4 or L5 nerve 
roots.  

The April 2005 VA examination report indicates that the 
veteran reported experiencing pain located across the belt 
line.  He also reported having flare-ups and acute spasms 
intermittently; duration of the spasms was variable.  He 
reported that certain activities such as prolonged driving 
and bending were painful.  The examiner noted that pain was 
the major limiting factor.  The veteran did not have any 
disability with walking.  He had a back brace that he used 
occasionally.  The veteran denied having any prescription of 
bed rest for the last 12 months.  The veteran reported that 
he cannot play sports.  He also reported that he had 
difficulty doing yard work.  Although he performed all the 
activities, pain was the major functionally limiting factor.  
He states that he works through the pain; it only takes him 
longer to do the same amount of work.  

Upon examination, the examiner who conducted the April 2005 
VA examination noted tenderness on palpation of the lumber 
spine, across the belt line.  Range of motion testing 
indicated that flexion was to 90 degrees, extension was to 30 
degrees, lateral flexion was to 40 degrees, rotation was to 
35 degrees.  The examiner noted pain with movement, but no 
change in range of motion with repetition.  The neurological 
examination showed sensation to be intact.  Motor strength 
and deep tendon reflexes were within normal limits in the 
upper and lower extremities, bilaterally.  Gait was within 
normal limits and showed equal weight bearing on both lower 
extremities.  The examiner concluded that there was no overt 
demonstration of neurological weakness, fatigability, or 
incoordination noted.  There was some limited pain with 
repetition on testing for range of motion.  The functional 
limitation was variable but essentially minimal on 
examination.  

In July 2006, the veteran was evaluated by B. Fry, D.O. for 
low back pain.  The veteran said that he has had low back 
pain for over 20 years but had just started having right 
lower extremity pain that radiates into the outer calf over 
the past ten days. Upon physical examination, Dr. Fry noted 
that the veteran has no sensory or motor deficit.  Straight 
leg raising was positive on the right.  Dr. Fry opined that 
the veteran's pain is consistent with lumbar radiculopathy.  
Dr. Fry indicated that he discussed the risks and benefits of 
an epidural steroid injection and that the veteran wished to 
proceed.      

Private treatment records from SEO Therapy from August and 
September 2006 indicate that the veteran underwent physical 
therapy for pain in the right low back and right lower 
extremity.  The records indicate that the veteran reported 
that he could no longer tolerate driving an 18 wheeler truck 
and doing yard work.  The records also report that X-rays and 
MRI had shown a herniated nucleus pulposus of L4-5.  While 
these records indicate that range of motion for flexion, side 
bending right and side bending left were within normal 
limits, the physical therapy records indicated that extension 
was limited to 75 percent.  The August 8, 2006, initial 
evaluation examination indicates that the veteran exhibited 
an independent gait pattern.  There was weakness in the right 
lower extremity.  Records dated over the next month show that 
the veteran underwent physical therapy, although weakness on 
muscle testing in the right lower extremity and limitation of 
extension persisted.  Certain exercises were not able to be 
accomplished, due to aggravation of symptoms.  The diagnoses 
were lumbosacral neuritis and lumbosacral spondylosis.  

        2.  Analysis

The criteria pertaining to the evaluation of intervertebral 
disc syndrome were revised effective September 23, 2002 (67 
Fed. Reg. 54345-54349 (2002)), followed by a revision of the 
entire section of the rating schedule pertaining to 
disabilities of the spine effective September 26, 2003.  68 
Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  The 2003 revisions did 
not result in any substantive changes from the 2002 revisions 
for the evaluation of intervertebral disc syndrome, based on 
incapacitating episodes.  

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  For the period 
prior to July 11, 2000, a noncompensable rating has been in 
effect.  Since the effective dates of the revised regulations 
are in 2002 and 2003, only the old regulations are applicable 
for this time period.  

Under the old criteria, in effect prior to September 26, 
2003, for lumbosacral strain with characteristic pain on 
motion, a 10 percent rating is warranted.  With muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).   

After reviewing the medical evidence of record and 
considering all doubt in favor of the veteran, the Board 
finds that the veteran is entitled to a 20 percent disability 
rating, but no higher from the date of service connection to 
July 11, 2000, pursuant to Diagnostic Code 5295.  In reaching 
this determination, the Board has considered the functional 
impairment due to pain and other factors.  See 38 C.F.R. §§ 
4.40, 4.45 (2006), DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In this regard, the examiner who conducted the October 1998 
examination found that the veteran experiences mild to 
moderate functional impairment due to pain.  Medical records 
from April to June 1999 indicate that the veteran was 
experiencing recurrent back pain in the L4-L5 area with 
occasional muscle spasms.  The October 1999 neurology consult 
observed significant pain with right lateral flexion.  The 
doctor pointed out that during episodes of acute back pain, 
the veteran had limitation of motion due to pain and presumed 
spasm.  

Thus, there is medical evidence of muscle spasms and 
unilateral loss of lateral spine motion during an 
exacerbation of the veteran's back disability.  While the 
symptoms during this time were episodic, the presence of both 
symptoms, together with the disc bulge at L4-5, minimal 
spinal stenosis, and evidence of mild foraminal encroachment 
shown on the June 1999 MRI, presents a disability picture 
which more closely approximates a 20 percent rating, 
beginning the effective date of the grant of service 
connection.  See 38 C.F.R. § 4.7.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b).  

Since the Board has granted a 20 percent rating effective in 
July 1998, it must next be determined whether the veteran's 
back disability warrants a rating higher than 20 percent at 
any time during the appeal period.  For the reasons discussed 
below, the Board finds that the symptoms affecting the low 
back itself do not warrant an evaluation in excess of 20 
percent, but that effective June 30, 2006, a separate 20 
percent rating for radiculopathy of the right lower extremity 
is warranted.  

Under the old criteria, in effect prior to September 26, 
2003, severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  The objective evidence of record does not show any 
of these symptoms.  

When rating based on limitation of motion, severe limitation 
of motion of the lumbar spine warrants a 40 percent rating, 
under the old criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Even during the worst of his episodes, the 
veteran has not demonstrated limitation of motion more than 
moderate in degree.    

Under the old criteria, in effect prior to September 23, 
2002, moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, is rated 40 percent.  A 60 percent rating requires 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  While the 
evidence indicates that the veteran's degenerative disc 
disease, at first mild, may have progressed to moderate 
during the appeal period, a higher rating of 40 percent 
requires severe intervertebral disc syndrome, which has not 
been shown.  

Thus, the preponderance of the evidence is against a rating 
higher than 20 percent under the old criteria.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under the new criteria, intervertebral disc syndrome is rated 
based on a general formula for rating spine conditions, or 
based on incapacitating episodes, whichever result in the 
higher evaluation when combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  Although he states 
that he has been unable to get out of bed due to flare-ups, 
and he has sought medical treatment, no treatment other than 
medication or physical therapy has been prescribed; the 
evidence does not show any occasion on which bed rest was 
prescribed by a physician.  Therefore, a higher rating based 
on incapacitating episodes is not warranted. 

Under the general rating formula for diseases and injuries of 
the spine, for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent rating is warranted.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Codes 5235-5243 (2006).  

The Board is of the opinion that the symptoms, which 
warranted a 20 percent rating under the old Diagnostic Code 
5295, are sufficiently comparable to the criteria for a 20 
percent rating under the new general rating formula for 
diseases and injuries of the spine, based on muscle spasm or 
guarding severe enough to result in an abnormal gait, which 
the veteran has experienced during periods of exacerbation.    

For a higher rating, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Range of motion testing conducted at the private and VA 
examinations of record do not indicate that forward flexion 
of the thoracolumbar spine has ever been limited to 
30 degrees or less, even during periods of acute 
exacerbation.  In light of the fact that forward flexion of 
the thoracolumbar spine was not found to be 30 degrees or 
less at any of the private or VA examinations of record and 
in view of the fact that there was no evidence that the 
veteran experienced favorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
thoracolumbar spine, a rating in excess of 20 percent is not 
warranted under the "new" criteria at any point since they 
took effect.   

However, the new criteria for rating back disabilities also 
provide that any associated objective neurologic 
abnormalities are to be evaluated separately under an 
appropriate diagnostic code.  Id., Note (1).  As noted above, 
the veteran reported in July 2006 that he had begun 
experiencing radiation of pain into the right lower extremity 
around 10 days earlier, accompanied by weakness in that 
extremity.  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2005).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

In view of the objective evidence of disc disease, findings 
of pain medically found to be consistent with lumbar 
radiculopathy, and weakness in the right lower extremity, the 
Board finds that the veteran's sciatic nerve symptoms more 
closely approximate moderate incomplete paralysis, thus 
warranting a 20 percent rating.  See 38 C.F.R. § 4.7.  This 
increase in severity was reported by the veteran in July 2006 
to have been present for 10 days, and, accordingly, a 
separate 20 percent rating is warranted effective June 30, 
2006.  In reaching this determination, the benefit-of-the-
doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  

B.  Right Shoulder Disability

Service medical records show that, during service, the 
veteran underwent acromioplasty and acromioclavicular 
resection of the right shoulder, as treatment for impingement 
syndrome, in November 1997.  He is in receipt of a 10 percent 
rating for acromioclavicular decompression and distal 
clavicle resection of the right shoulder, with chronic 
recurrent pain.  He contends that a higher rating is 
warranted.  He contends that the medical evidence shows that 
he still has problems with his right shoulder including a 
spur, impingement, metallic fragments or sutures, division of 
the deltoid muscle, and a tear of the supraspinatus tendon.  

He is right-handed, and, thus, the service-connected 
disability involves the "major" arm.

Under 38 C.F.R. § 4.71a, DC 5203, a 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula, without 
loose movement or malunion of the clavicle or scapula.  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement. These evaluations are the same for 
either the major or minor arm.  The veteran does not have any 
of the symptoms contemplated for a 20 percent rating, and, 
hence, a higher rating is not warranted under this diagnostic 
code.

However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

Other diagnostic codes pertaining to the shoulder include 
Code 5201, which provides that ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one piece) of the major arm is rated 30 percent when 
favorable, with abduction to 60 degrees, and ability to reach 
mouth and head; higher ratings are provided for less 
favorable ankylosis.  38 C.F.R. § 4.71a, Code 5200.  However, 
there is no medical evidence suggesting that the scapula and 
humerus move as one piece, or that any other joint ankylosis 
is present; therefore, a higher rating is not warranted under 
this diagnostic code.  

For other impairment of the humerus, malunion is rated 20 
percent in either arm when there is moderate deformity, and 
20 percent in the minor arm or 30 percent in the major arm 
when there is marked deformity. Recurrent dislocation at the 
scapulohumeral joint is rated a minimum of 20 percent.  
Fibrous union, nonunion (false flail joint), and loss of the 
head of the humerus (flail shoulder) warrant progressively 
higher ratings.  See 38 C.F.R. § 4.71a, DC 5202.  However, 
again, none of these symptoms have been demonstrated.  

With respect to limitation of motion, normal forward flexion 
of the shoulder is to 180 degrees.  Normal abduction is 
likewise to 180 degrees.  Normal external and internal 
rotation are each to 90 degrees.  38 C.F.R. § 4.71, Plate I.  
Limitation of motion of the arm is rated 20 percent when 
limited to the shoulder level.  When limited to a point 
midway between the side and shoulder level, a 20 percent 
rating is warranted if involving the minor arm, and a 30 
percent rating is applicable for the major arm.  For 
limitation of motion to 25 degrees from the side, 30 percent 
and 40 percent ratings are warranted for the minor and major 
arms, respectively.  38 C.F.R. § 4.71a, Code 5201.

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2004), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  In addition, the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

On post-service records of outpatient treatment at a military 
facility as a retiree in September 1998, tenderness in the 
clavicle was noted.  He complained of rotator cuff weakness 
and pain, primarily in abduction, with activity.  On 
examination, the veteran's range of motion was within normal 
limits in all planes except for increased pain with internal 
rotation.  The assessment was rotator cuff weakness.   

On a VA examination in October 1998, it was reported that the 
veteran had forward flexion to 80 degrees, "complete 
external rotation" to180 degrees, but "external rotation" 
to 90 degrees, abduction to 90 degrees, and internal rotation 
to 90 degrees.  It was also noted that these ranges of motion 
were all normal, and that his only symptom was pain in the 
scar area, where he had moderate tenderness.  Strength was 
5/5.  It was concluded that the veteran had moderate 
functional impairment due to pain.

An MRI of the right shoulder in December 1998 disclosed 
suspected impingement of the distal clavicle, external 
longitudinal tears in the distal supraspinatus tendons, and 
thinning or tearing in the deltoid tendon.  

On a VA examination in July 2001, the veteran complained of 
pain when holding his right shoulder at an angle, and with 
abduction.  He also said he had weakness with lifting.  On 
examination, he had full range of motion except for internal 
rotation, which was limited to 60 degrees.  He had a 
hypopigmented scar with visible stitches under the skin.  The 
examiner noted his history of surgery, and opined that he had 
mild to moderate functional impairment as a result.  

On a January 2004 VA examination, the veteran reported pain, 
weakness, stiffness, instability, giving way, fatigue, and 
lack of endurance in the right shoulder.  On examination, it 
was noted that the veteran could do anything except move the 
arm above the head.  He was also noted to have forward 
flexion to 160 degrees and abduction to 140 degrees (both 
limited by pain to 120 degrees) in the right shoulder.  
Adduction was to 50 degrees (limited by pain to 40 degrees), 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  The examiner who conducted the January 2004 VA 
examination found that the veteran was experiencing 
symptomatology related to chronic bilateral shoulder sprains 
with mild to moderate loss of range of motion due to pain.  
The examiner reported that he had abnormal movement, 
instability, weakness, and guarding.  

An MRI of the right shoulder in May 2005 disclosed evidence 
of post-surgical changes, atrophy of the rotator cuff, 
possible tear of the supraspinatus tendon, and most likely 
post-traumatic thickening of the inferior glenohumeral 
ligament.  

In February 2006, the veteran sought treatment from G. B. 
Holloway, M.D., for complaints of anterior pain over the 
anterior aspect of his shoulder and some pain up his neck 
trapezius.  On examination, the veteran was able to 
"seemingly actively" raise the arm above the head.  He had 
forward flexion to 165 degrees, and external rotation to 50-
60 degree.  There was no atrophy.  The veteran complained of 
numbness and tingling in the fingers, but Dr. Holloway 
thought this may be due to a cervical spine condition.  He 
was referred for an MRI of the cervical spine which disclosed 
mild disc bulging and narrowing of the right neural foramen, 
with mild degenerative changes.  He was referred to B. Fry, 
D.O., for treatment with epidural steroid injections.  The 
March 2006 private examination report by Dr. Fry indicates 
that the veteran had symptoms which were consistent with 
cervical radiculopathy.  In July 2006, it was noted that he 
was doing much better after two epidural steroid injections, 
with very little pain, just some numbness.  

As can be seen, there is some considerable variation in the 
range of motion in the shoulder recorded on different 
examinations and evaluations-even in the course of single 
evaluations, such as the October 1998 and January 2004 VA 
examinations.  However, it is just short of nine years since 
the veteran filed his claim which is the basis of the current 
appeal, and the Board believes that there is sufficient 
evidence of record for the Board to assess the level of 
disability present in the right shoulder, with particular 
attention to the doctrine of reasonable doubt.  

The Board finds that the evidence as a whole is evenly 
balanced as to whether the veteran's limitation of motion, 
with consideration of functional impairment due to pain, 
weakness, fatigability, and lost endurance is equivalent to 
limitation at the shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45 (2006), DeLuca, 8 Vet. App. at 202.  In this regard, the 
October 1998 VA examination, which contained significant 
internal inconsistencies in the reported findings, did 
conclude that the veteran had moderate functional impairment 
due to pain, and included specific findings of limitation of 
abduction to 90 degrees and forward flexion to 80 degrees-
i.e., not above shoulder level.  The examiner in January 
2004-again, a report with internal inconsistencies-reported 
abnormal movement, instability, weakness and guarding, and 
the Board does not have the medical expertise to challenge 
the results of this medical evidence.  See Jones v. Principi, 
16 Vet. App. 219, 225 (2002) (Board must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Moreover, 
the functional impairment is supported by adequate pathology, 
as demonstrated on MRI's in December 1998 and May 2005.  See 
Johnson 9 Vet. App. at 10.  

The records from Dr. Holloway and Dr. Fry dated in 2006 
indicate that the veteran has a cervical spine disability 
which is affecting is right upper extremity, but it cannot be 
concluded, from these records, that the veteran's symptoms in 
the shoulder itself, as distinct from the radiation into the 
fingers, are due to a cervical spine disability.  
Accordingly, the Board finds that the totality of the 
veteran's symptoms present in his right shoulder more closely 
approximate the criteria for a 20 percent rating, based on 
limitation of motion.  In reaching this determination, the 
Board has considered all positive symptomatology associated 
with the veteran's right shoulder, and not just the 
limitation of motion.  

It is stressed, however, that without consideration of the 
other factors, the various range of motion findings reported 
throughout the appeal period do not support a 20 percent 
rating.  It is only with consideration of the functional 
impairment, the pain in the area of the scar noted in 1998, 
the abnormalities noted on MRI, and the veteran's credible 
contentions regarding the disability, and the application of 
38 C.F.R. § 4.7 and 38 U.S.C.A. § 5107(b) (benefit of the 
doubt doctrine), that a 20 percent rating, but no higher, is 
warranted for the veteran's service-connected right shoulder 
disability.  

This includes the pain in the area of the surgical scar noted 
in 1998.  The scar itself was not noted to superficially 
tender or painful on objective demonstration, and no such 
findings associated the scar have subsequently been 
demonstrated.  As discussed above, without consideration of 
all positive symptomatology associated with the veteran's 
right shoulder disability, including the pain reported in 
1998, the evidence is not in equipoise.  Moreover, the 
description of the pain as being in the area of the scar, 
rather than in the scar itself, is more consistent with a 
non-superficial scar, which is to be rated based on 
limitation of function of the affected part (in this case, 
the shoulder).  See 38 C.F.R. § 4.118, Code 7805.  Therefore, 
the Board finds that a grant of a separate rating for the 
surgical scar would be "duplicative of or overlapping with 
the symptomatology" of the shoulder condition, and a separate 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994); 38 C.F.R. § 4.14 (2006).  

In sum, the veteran's right shoulder disability, with 
consideration of all positive findings, including functional 
impairment, warrants a rating of 20 percent, based on 
limitation of motion, under Diagnostic Code 5201 (instead of 
Diagnostic Code 5203).  There are no distinct periods of 
time, since the effective date of service connection, during 
which residuals of a left shoulder injury would warrant a 
higher or lower rating.  See Fenderson, supra.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b).  

C.  Hemorrhoids

The veteran contends that he underwent sigmoidoscopy and 
barium enema tests in service, and that he still suffers from 
frequent hemorrhoids, fissures, itching, burning, and rectal 
bleeding.  He indicated that he used suppositories to help 
relieve symptoms.  He believes that 10 percent is warranted.   

The veteran's service-connected hemorrhoids have been rated 
noncompensable by the RO under the provisions of Diagnostic 
Code 7336.  During the pendency of this appeal, the rating 
criteria for evaluating digestive system disabilities were 
amended. See 66 Fed. Reg. 29488 (May 31, 2001) (effective 
July 2, 2001).  However, the criteria for evaluating 
hemorrhoids are the same under both the old and new 
regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

Service medical records show that in October 1997, the 
veteran complained of rectal bleeding, which he had had for 
three years.  Reportedly, he had been diagnosed in the past 
with anal fissure.  On examination, he had a small internal 
hemorrhoid on anoscopy.  There was no fissure noted, nor was 
he bleeding at that time.  Stool was negative for blood.  A 
flexible sigmoidoscopy in November 1997 was interpreted as 
normal.  There was no fissure.  He had internal hemorrhoids.  

On the October 1998 VA examination, the veteran reported that 
he occasionally experienced rectal bleeding.  He said that 
once a month he might have hemorrhoid activity for which he 
used preparation H.  Otherwise, he reported no complications.  
The diagnosis was stable rectal bleeding, secondary to 
hemorrhoids.

The July 2001 VA examination report indicates that the 
veteran reported that his hemorrhoids come and go.  He 
reported that he has soft bowel movements four to five times 
a day with occasional burning.  He reported that flexible 
sigmoidoscopy and a colonoscopy done at Maxwell Air Force 
Base before retirement indicated fissure and polyps.  The 
veteran reported that he had no surgery for his hemorrhoids 
and that he does not need laxatives.  Upon examination, the 
examiner did not note the presence of any external 
hemorrhoids.  The rectal vault was empty and he did not note 
any fissures.  His sphincter had no tenesmus and easily 
admitted one finger.  The examiner diagnosed the veteran as 
having a history of treatment of hemorrhoids with subjective 
history of fissure and polyps: stable.

VA outpatient treatment records show rare occasions on which 
the veteran complained of problems with hemorrhoids.  An 
August 2003 VA outpatient treatment record indicated that the 
veteran's hemorrhoids rarely bled and were otherwise stable.

The April 2005 VA examination report indicates that the 
veteran reported that he has had intermittent episodes of 
hemorrhoids.  The veteran reported no overt rectal bleeding, 
but he occasionally noticed a tinge of blood on wiping, which 
he stated came from the fissure.  He reported having external 
hemorrhoids, which he treated with over-the-counter 
Preparation H and Tucks pads, which relieved the pain and 
discomfort.  He had had no anemia in the past.  Upon 
examination, a digital rectal examination showed sphincter 
tone to be normal.  There were no palpable hemorrhoids, 
internal or external.  There was no evidence of fecal leakage 
or bleeding.  The examiner concluded that no hemorrhoids were 
found on examination, but that the veteran experienced 
intermittent episodes of external hemorrhoids, with minimal 
blood on tissue when wiping, adequately controlled with over-
the-counter medications.

In light of the evidence of record, the Board finds that a 
compensable disability rating is not warranted pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2006).  There is no 
evidence of record that indicates that the veteran's 
hemorrhoids are large thrombotic, irreducible with excessive 
redundant tissue to warrant the assignment of a 10 percent 
disability rating pursuant to Diagnostic Code 7336.  In 
addition, there is no medical diagnosis of anemia, or 
fissures to warrant the assignment of a 20 percent disability 
rating.  Id.  In this regard, although he states that 
fissures were shown on colonoscopy in service, a 
sigmoidoscopy in November 1997 specifically found that there 
were no fissures present at that time, nor have any fissures 
been shown at any time since service.      

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson, 12 Vet. App. at 119, 126.  
However, there are no distinct periods of time, since the 
effective date of service connection, during which the 
disability would warrant a higher rating.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Entitlement to an initial rating of 20 percent for lumbar 
strain with disk protrusion at L4-5 prior to July 11, 2000, 
but no higher, is granted, subject to the applicable law 
governing the award of monetary benefits.   

Entitlement to a rating in excess of 20 percent for lumbar 
strain with disc protrusion at L4-5 after July 11, 2000, is 
denied.

Entitlement to a separate 20 percent rating for sciatic nerve 
disability of the right lower extremity is granted, subject 
to the applicable law governing the award of monetary 
benefits.   

Entitlement to an initial rating of 20 percent for the 
service-connected acromioclavicular decompression and distal 
clavicle resection, right shoulder with chronic recurrent 
pain, is granted, subject to the applicable law governing the 
award of monetary benefits.   

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


